DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/21 has been entered.
	 Claims 1-8, 14-16, 24, 27-33, and 39-41 are pending.
	Claims 1 and 24 have been amended by Applicant.
	Claims 1-8, 14-16, 24, 27-33, and 39-41 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1-8, 14-16, 24, 27-33, and 39-41 remain rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PLOS Medicine, 2006, 10:e420; pages 1-10, IDS entered on 23 May 2018), Rotblat et al. (Oncotarget, 2012, 3:1272-1283, IDS entered on 23 May 2018) and Li et al. (US20130157998A1, IDS entered on 23 May 2018).

Singh et al. does not specifically teach said method further comprise of administering a GLS-1 inhibitor, wherein the GLS-1 inhibitor is IACS-011393 (table 1).  However, these deficiencies are made up in the teachings of Rotblat et al. and Li et al.
Rotblat et al. teaches that NRF2 functions upstream of GLS1 to increase glutathione (GSH) levels to protect cancer cells from oxidative stress (entire document, specifically page 1276, left column, lines 1-4; figure 1 in particular). Rotblat et al. further teaches cancer cells that exhibit high NRF2 levels and harbor wt p53 will be more dependent on NRF2 and p53 pathways to sustain chemoresistance in light of their model that NRF2 and p53 synergize in enhancing cellular anti-oxidative stress mechanisms (right column on page 1275, in particular). 

One of ordinary skill in the art at the time the invention was made would have been motivated with an expectation of success to identify and treat a human NSCLC patient of Singh et al that harbors a wt-p53 and a mutation in KEAP1 that deregulates KEAP1 and results in protective oxidative stress from activation of NRF2 by inhibiting the protective oxidative stress pathway with a GLS-1 inhibitor to enhance the killing of the NSCLC cells comprising: detecting a mutation in KEAP1 that deregulates KEAP1 and results in activation of NRF2 in NSCLC cells of the patient (as taught by Singh et al) and administering a GLS-1 inhibitor taught to therapeutically treat NSCLC (as taught by Li et al), such as IAC-011393, in combination with chemotherapy to the patient with the mutation because NRF2 would predictably be activated in NSCLC cells with the KEAP1 mutation (that prevents KEAP1 from negatively regulating NRF2 activity) and functioning upstream of GLS-1 to increase glutathione levels to protect cancer cells from oxidative stress (as taught by Rotblat et al), the GLS-1 inhibitor would therapeutically inhibit the protective oxidative stress pathway to enhance the killing of the NSCLC cells, and Rotblat et al. teaches cancer cells that exhibit high NRF2 levels and harbor wt-p53 will be more dependent on NRF2 and p53 pathways to sustain chemoresistance in light of their model that NRF2 and p53 synergize in enhancing cellular anti-oxidative stress mechanisms (right column on page 1275, in particular). Therefore, the invention as a whole would have been prima facie 
In the Reply of 3/5/11, Applicant argues the claimed method is non-obvious because the cited references do not teach or suggest subjects with increased GSH levels having a NSCLC tumor with a NRF2/KEAP1 disorder are more susceptible to treatment with a GLS-1 inhibitor than a subject having a NSCLC tumor with a wild-type NFR2/KEAP1 pathway. Applicant further argues it is not clear that protection from oxidative stress would be reduced in cell lines with a NRF2/KEAP disorder as compared to wild-type pathways. Applicant further states that a reasonable assumption is that GLS-1 inhibitors would reduce glutathione (GSH) levels in both cell lines with a NRF2/KEAP disorder and cell lines with wild-type NRF2/KEAP pathways. Applicant further argues the cited references do not teach or suggest a glutaminase inhibitor that inhibits A549 cancer cell proliferation with an IC50 of less than 100 nM. 
The amendments to the claims and the arguments found in the Reply of 3/5/11 have been carefully considered, but are not deemed persuasive. In regards to the argument that the claimed method is non-obvious because the cited references do not teach or suggest subjects with increased GSH levels having a NSCLC tumor with a NRF2/KEAP1 disorder are more susceptible to treatment with a GLS-1 inhibitor than a subject having a NSCLC tumor with a wild-type NFR2/KEAP1 pathway, the examiner disagrees. The rejection is based on identifying and treating subjects with cells dependent upon sustained chemoresistance from increased glutathione levels due to GLS-1 downstream of NFR2. Subjects with cells dependent upon sustained chemoresistance from increased glutathione levels due to GLS-1 downstream of NFR2 predictably respond better to a GLS-1 inhibitor to block the increased glutathione levels 
In regards to the argument that it is not clear that protection from oxidative stress would be reduced in cell lines with a NRF2/KEAP disorder as compared to wild-type pathways, the claims do not recite protection from oxidative stress would be reduced in cell lines with a NRF2/KEAP disorder as compared to wild-type pathways. However, subjects with cells protective oxidative stress from increased glutathione levels due to GLS-1 downstream of NFR2 predictably respond better to a GLS-1 inhibitor to block the increased glutathione levels due to GLS-1 than wild-type cells not dependent protective oxidative stress from increased glutathione levels due to GLS-1.The rejection is based on identifying and treating subjects with cells dependent upon sustained chemoresistance from increased glutathione levels (protection from oxidative stress) due to GLS-1 downstream of NFR2 by treating NSCLC cells wherein the cells have a KEAP1 mutation (that prevents KEAP1 from negatively regulating NRF2 activity) functioning upstream of GLS-1 to increase glutathione levels to protect cancer cells from 
In regards to the argument that a reasonable assumption is that GLS-1 inhibitors would reduce glutathione (GSH) levels in both cell lines with a NRF2/KEAP disorder and cell lines with wild-type NRF2/KEAP pathways, GLS-1 inhibitors would predictably reduce GSH levels in any cell where GLS-1 is increasing GSH levels. The combined method identifies activation of a pathway contributing to chemo-resistance and inhibits the pathway by administering a GLS-1 inhibitor.
In regards to the argument that the cited references do not teach or suggest a glutaminase inhibitor that inhibits A549 cancer cell proliferation with an IC50 of less than 100 nM, Singh et al. teaches a GLS-1 inhibitor, wherein the GLS-1 inhibitor is IACS-011393. As defined by the instant specification, IACS-011393 is a glutaminase inhibitor that inhibits A549 cancer cell proliferation with an IC50 of less than 100 nM. 

Claim Rejections - 35 USC § 103
Claims 1-8, 14-16, 24, 27-33, and 39-41 remain rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PLOS Medicine, 2006, 10:e420; pages 1-10, IDS entered on 23 May 2018),  Blair et al. (Cancer research, 1997, 57:152-15, IDS entered on 23 May 2018), van den Heuvel et al. (Cancer Biology & Therapy, 2012, 13:1185-1194, IDS entered on 23 May 2018), Gorrini et al., (Nature Review, 2013, 12:931-947, IDS entered on 23 May 2018), and Li et al.  (US20130157998A1, IDS entered on 23 May 2018) as evidenced by Huang et al. (Journal of Biological Chemistry, 2018, 293:3535-3545).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Singh et al. teaches KEAP1 negatively regulates NRF2 activity (Abstract, in particular). Singh et al. teaches detecting deregulation of the NRF2/KEAP1 pathway comprising performing systematic analysis of the KEAP1 genomic locus in tumors of NSCLC (entire document, specifically note "abstract", figure 2 and table 1 in particular).  Singh et al. teaches NSCLC cells with a somatic mutation in KEAP1 have deregulation of KEAP1 resulting in activation of NRF2 (Abstract, entire document, specifically figure 2 in particular).  The NSCLC cells that have deregulation of KEAP1 of Singh et al. include deregulation of DNA hypermethylation in the promoter region of KEAP1, accumulation of p21, induction of NRF2 by K-Ras, or modification of the KEAP1 cysteine residues (entire document, specifically note figures 2 and table 1 in particular).  Singh et al. further teaches that NSCLC cells that have deregulated NRF2 activity have increased intracellular concentration of glutathione (entire document, specifically figure 5A in particular).
Singh et al. does not specifically teach said method further comprise of administering a GLS-1 inhibitor, wherein the GLS-1 inhibitor is IACS-011393 (table 1).  However, these 
Blair et al. teaches that small-lung cancer cells have elevated levels of glutathione (entire document, specifically note abstract and table 1 in particular).  Blair et al. further teaches that small-lung cancer also have elevated levels of glutamate, which is needed to produce glutathione (entire document, specifically note table 1 in particular).  Blair et al. teaches that glutathione protect the cell from oxidative stress and contributes to radiation and chemotherapy resistant (entire document, specifically page 152, left column, 2nd paragraph in particular).
Van der Heuvel et al. teaches that glutamate is converted to glutathione to protect cancer cells from oxidative stress (entire document, specifically, page 1185 in particular).  Van der Heuvel et al. teaches that many small-lung cancer cells depend on glutamate for cell growth and have higher levels of glutamate (entire document, specifically note "abstract" and figure 2 in particular).  Van der Heuvel et al. teaches that GLS1 is essential for generating glutamate in the small-lung cancer cells (entire document, specifically page 1187, see “GLS1 is the rate-limiting enzyme in glutaminolysis in Gln-dependent NCI-H1703 cells"; figure 3 in particular).  Van der Heuvel et al. further teaches that GLS1, particularly the expression of GAC isoform is increased in small cell lung cancer cells (entire document, specifically note figure 5 in particular).  Van der Heuvel et al. teaches that administration of a GLS1 inhibitor, BPTES, inhibited cell growth of small lung cancer cells that depend on glutamate for cell growth (entire document, specifically 4 in particular).  As evidenced by Huang et al., the BPTES glutaminase st full paragraph).
Gorrini et al. teaches that inactivation of KEAP1 leads to the activation of NRF2 to drive the expression of anti-oxidant genes (entire document, specifically page 932, see “ROS as sensors and modulators in cell signaling” in particular).  Gorrini et al. teaches that NRF2 is a main regulator of glutathione production by inducing the expressions of genes glutamine-cysteine ligase complex, GCLC and GCLM, which mediate the conversion of glutamate to glutathione (entire document, specifically note page 933 in particular).  Gorrini et al. teaches that GLS-1 activity generates the glutamate that is used by the NRF2 target genes to generate glutathione (entire document, specifically note the model above, and figures 2 and 5 in particular).  Gorrini et al. teaches glutathione is an anti-oxidant that is essential for cell survival and redox homeostatsis (entire document, specifically Box 1 in particular).  
Li et al. teaches a method of treating non-small cell lung cancer comprised of administering a GLS-1 inhibitor that is the same as instant IAC-011393, which will bind to a pocket in the “vicinity” of Leu 321, Ph322, L3u323 and Tyr394 of GLS-1  (entire document, specifically paragraph 0005-0015; 0017 and 0085 in particular).  Li et al. teaches said inhibitor inhibits the GLS-1 and GAC splice isoform (entire document, specifically paragraph 0083 in particular).  
One of ordinary skill in the art at the time the invention was made would have been motivated with an expectation of success to identify and treat a human NSCLC patient of Singh et al that harbors a mutation in KEAP1 that deregulates KEAP1 and results in protective oxidative stress from activation of NRF2 by inhibiting the protective oxidative stress pathway 
In the Reply 3/5/21, Applicant repeats arguments addressed above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642